Citation Nr: 0826404	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected residuals of left wrist, distal radius fracture.

2. Entitlement to an initial compensable rating for service-
connected left ankle/heel sprain prior to October 30, 2007.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected left ankle/heel sprain from October 30, 
2007 onward.

4. Entitlement to an initial compensable rating for service-
connected lipoma, left flank.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2005 and September 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  With 
regard to the veteran's left ankle/heel sprain, the September 
2005 rating decision granted service connection and assigned 
an initial noncompensable rating of 10 percent, September 10, 
2004.  Thereafter, the veteran appealed with respect to the 
initially assigned rating.  While his appeal was pending, a 
May 2008 rating decision assigned a 10 percent evaluation, 
effective October 30, 2007.  However, as this rating is still 
less than the maximum benefit available, the appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board observes that the veteran also timely appealed the 
initial noncompensable rating assigned for a service-
connected right shoulder scar disability, contending that a 
10 percent rating was warranted.  In a May 2006 rating 
decision, a 10 percent rating for such scar was granted.  As 
this rating evaluation fully satisfied the veteran's appeal 
on this issue, the issue of entitlement to an initial 
compensable rating for service-connected right shoulder scar, 
residuals of rotator cuff surgery, is no longer before the 
Board.

The issue of entitlement to an initial compensable rating for 
service-connected residuals of left wrist, distal radius 
fracture is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Prior to October 30, 2007, left ankle/heel sprain was 
manifested by subjective reports of the use of ankle braces, 
occasional pain and stiffness when standing for extended 
periods, and limitation of work and recreational activities; 
and objective evidence of range of motion of 20 degrees 
dorsiflexion and 40 degrees plantar flexion, which was not 
further limited upon repetition.  

3. From October 30, 2007 onward, left ankle/heel sprain was 
manifested by subjective complaints of intermittent pain in 
the left ankle, accompanied by swelling and instability; 
flare-ups once every two months, lasting about two to three 
days, and swelling and a limp due to work activities; and 
objective evidence of range of motion of dorsiflexion to 0 
degrees and plantar flexion to 45 degrees without pain or 
additional limitation due to repetition; and decreased 
strength in plantar flexion and mildly tremulous motion of 
the ankle causing inability to stand on the left leg alone.

4. Lipoma, left flank is manifested by a superficial surgical 
scar, 3 cm x 5 mm in size, that is tender to palpation, but 
is nonadherent and without ulceration, induration, or keloid 
formation, and does not cause limitation of motion. 


CONCLUSIONS OF LAW

1. For the period prior to October 30, 2007, the criteria for 
an initial compensable rating for service-connected left 
ankle/heel sprain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

2. For the period from October 30, 2007 onward, the criteria 
for an initial rating in excess of 10 percent for service-
connected left ankle/heel sprain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2007).

3. The criteria for a rating of 10 percent, but no greater, 
for service-connected lipoma, left flank have been met.  38 
U.S.C.A. § 1155 (West 2002); Diagnostic Code 7319-7804 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in September 2004, prior to the 
initial unfavorable rating decisions issued in January 2005 
and September 2005.  An additional VCAA letter was sent in 
January 2006.  Further, notice as to the evidence required to 
substantiate disability ratings and effective dates was sent 
in March 2006, May 2008, and June 2008.

Initially, the Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini) effective May 30, 2008).  Thus, any defect of 
notice related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2006 letter advised him to provide any 
relevant evidence in his possession. 

In reviewing the claims file, the Board observes that the 
notice issued in September 2004 was fully compliant with the 
VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the veteran's service connection claims 
for a left ankle/heel and lipoma, left flank disabilities, 
all VCAA notice requirements were met.

As for the veteran's initial rating claims, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the January 
2006 letter advised the veteran that he must show that his 
service-connected disability had increased in severity and 
the March 2006 letter apprised him of the evidence necessary 
to substantiate a disability rating and effective date, and 
these notices were followed by an SSOC in May 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007). Thus, the Board finds that there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has been rendered harmless.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Even so, the Board 
also observes that applicable diagnostic codes were provided 
to the veteran in May 2008 and June 2008 letters.  Based on 
the above analysis, the notice requirements for an initial 
rating claim have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with VA examinations.  The veteran's service treatment 
records, private medical records, VA treatment records and 
the reports of August 2005 and October 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Board notes that the 
veteran has personally submitted VA treatment records he 
believed relevant to his claims, and that he has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

The veteran's service-connected left ankle/heel sprain has 
been assigned a noncompensable rating for the period prior to 
October 30, 2007 and a 10 percent rating, effective October 
30, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  Service-connected lipoma, left flank is currently 
assigned a noncompensable rating for a scar from the surgical 
removal of the lipoma, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7819.  The veteran contends that his 
symptomology and its impact on his employment and daily life 
are worse than is contemplated under these ratings.  Thus, he 
argues that higher ratings should be assigned.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Initially, the Board notes that the veteran's service-
connected lipoma, left flank is currently evaluated under 
Diagnostic Code 7819, benign skin neoplasms.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  As discussed herein, the Board assigns a 10 percent 
rating evaluation for a surgical scar associated with the 
veteran's service-connected lipoma, left flank.  Accordingly, 
the diagnostic code assigned is now more appropriately 
Diagnostic Codes 7819-7804. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected disabilities.

Under DC 5271 for limitation of motion of the ankle, a 10 
percent evaluation is assigned for moderate limitation of 
motion and a 20 percent evaluation for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  The 
words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2007).

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Diagnostic Code 7819 directs that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or rated on impairment of function.  38 C.F.R. § 
4.118.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Id.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating. 
38 C.F.R. § 4.118.

A scar may also be rated based on limitation of function of 
the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7805.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The veteran was afforded multiple VA examinations during the 
course of the appeal.  His service-connected left ankle/heel 
and left flank lipoma were examined in August 2005, and in 
October 2007, his left ankle/heel strain was again examined 
to assess the current severity of the disability.

The left ankle/heel examination in August 2005 revealed 
subjective reports of the use of ankle braces, occasional 
pain and stiffness when he stands on his feet for extended 
periods, and limitation of work and recreational activities.  
Range of motion was 20 degrees dorsiflexion and 40 degrees 
plantar flexion.  No additional loss of motion was found with 
repetition, and there was no edema, instability, or 
tenderness to palpation observed.  

At the October 2007 VA examination, the veteran reported 
intermittent pain in the left ankle, accompanied by swelling 
and instability.  Flare-ups were stated to occur once every 
two months, lasting about two to three days, and the veteran 
indicated that his work activities may lead to swelling and a 
limp.  The report reveals, however, that he did not wear any 
type of ankle brace.  Physical examination found dorsiflexion 
to 0 degrees, plantar flexion to 45 degrees, inversion to 10 
degrees, and eversion to 5 degrees.  Range of motion was 
without pain and not additionally limited upon repetition.  
The examiner found diffuse tenderness over the medial, 
anterior, and lateral aspects of the joint, decreased 
strength in plantar flexion and mildly tremulous motion of 
the ankle.  The ankle was stable on drawer testing.  The 
veteran was observed to be unable to stand on his left leg 
alone and to be unsteady standing on tiptoes.  X-rays were 
negative.  The examiner diagnosed chronic sprain of the left 
ankle. 

At the August 2005 VA examination, the veteran reported that 
his lipoma of the left flank was reported to be irritating 
and painful.  The veteran denied any impact on his employment 
or daily life by his symptoms, although he indicated that 
movement caused pain, thus affecting his recreational 
activities.  In 2006, the veteran had the lipoma excised.  As 
a result, at the November 2007 VA examination, the surgical 
scar was examined.  The examiner found the scar to be 5 cm x 
3 mm, elevated 1 to 2 mm, tender to palpation and 
nonadherent.  The texture was noted to be firm, with mild 
hyperpigmentation, but no ulceration, inflammation, or keloid 
formation.  The examiner observed no induration, 
inflexibility, or limitation of motion or function due to the 
scar.  

The veteran has also submitted a small number of VA treatment 
records.  However, these records do not contain any 
information that indicates a severity of the veteran's 
service-connected disabilities not represented by the 
evidence discussed above.  Thus, they are not discussed in 
detail.
Upon review of the relevant evidence, to include the 
veteran's statements, the Board determines that the 
preponderance of the evidence is against a compensable rating 
for the veteran's service-connected left ankle/heel sprain 
prior to October 30, 2007 and a rating in excess of 10 
percent from October 30, 2007 onward.  Specifically, the 
Board observes that prior to the October 2007 VA examination, 
medical evidence reflected that the veteran had lost only 5 
degrees plantar flexion and that no additional limitation of 
motion or instability was noted, even upon repetition.  The 
Board acknowledges the veteran's claims that he experienced 
occasional pain and stiffness and that prolonged standing at 
work was affected by his left ankle disability; however, 
considering the small percentage of motion lost, the Board 
does not find such limitation, even when occasionally 
compounded by pain and stiffness, to equal even a moderate 
limitation of motion.

Further, the Board observes that the veteran's left ankle 
motion at the October 2007 VA examination was without 
limitation.  Thus, although a 10 percent rating evaluation is 
appropriate with consideration of loss of strength and 
tenderness to palpation, as well as his subjective complaints 
of swelling and limping, the veteran's symptoms do not more 
closely approximate a rating in excess of 10 percent for the 
period from October 30, 2007 onward. 

With regard to the service-connected lipoma, left flank, the 
Board observes that the veteran has a superficial surgical 
scar of the left flank, that is tender to palpation.  
Accordingly, the Board finds that a 10 percent rating 
evaluation, but no greater, is warranted for a painful, 
superficial scar, somewhere other than on the head face or 
neck, under Diagnostic Codes 7819-7804.  A rating in excess 
of 10 percent is not warranted unless the scar exceeds 12 
square cm or the scar results in limitation of motion of the 
affected body part.  Measurements reveal the scar to cover 
.15 square cm, and the veteran denied limitation of motion as 
a result of the scar.  Thus, a rating evaluation of 10 
percent, but no greater is warranted for service-connected 
lipoma, left flank. 

As discussed, the Board has considered alternate rating codes 
with regard to the veteran's service-connected lipoma left 
flank.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
With regard to the left ankle/heel strain, the Board has 
considered separate ratings under Diagnostic Codes 5270, 
5272, 7273, and 5274 for ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint, malunion of the os calcis 
or astragalus and astragalectomy, respectively.  However, as 
neither the objective nor subjective evidence indicates the 
presence of ankylosis or the involvement of the os calcis or 
astragalus, these diagnostic codes are not applicable.  

As indicated, consideration has been given to the effect of 
pain, weakness, fatigability, and incoordination on the 
veteran's service-connected left wrist and left ankle/foot 
disabilities.  However, there is no evidence of further 
impairment due to these factors prior to October 30, 2007, 
and to the extent such factors are present from October 30, 
2007 onward, they are contemplated in the 10 percent rating 
evaluation assigned.  See DeLuca.  Therefore, the Board finds 
that the veteran is not entitled to ratings in excess of 
those already assigned at any time during the appeal period. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement a compensable 
rating prior to October 30, 2007 and a rating in excess of 10 
percent from October 30, 2007 onward for service-connected 
left ankle/heel sprain and a rating in excess of the 10 
percent herein assigned for service-connected lipoma, left 
flank.  Therefore, ratings in excess of those assigned are 
denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

For the period prior to October 30, 2007, an initial 
compensable rating for service-connected left ankle/heel 
sprain is denied.

For the period from October 30, 2007 onward, an initial 
rating in excess of 10 percent for service-connected left 
ankle/heel sprain is denied.

A rating of 10 percent for service-connected lipoma, left 
flank is granted, subject to the laws and regulations 
governing the distribution of monetary benefits.


REMAND

In the January 2005 rating decision, service connection was 
granted for residuals of left wrist, distal radius fracture 
and a noncompensable rating was assigned.  However, the 
veteran contends that his service-connected left wrist 
disability causes pain and impacts his work as a security 
guard in a hospital, and thus, that a compensable rating is 
warranted.  The veteran has not been afforded a VA 
examination with regard to this claim and only a February 
2006 VA treatment record he submitted addresses his service-
connected left wrist disability.  Consequently, the Board 
finds that the record provides an insufficient basis upon 
which to determine the appropriate rating evaluation for the 
veteran's service-connected residuals of left wrist, distal 
radius fracture.  Thus, a remand is necessary so that a VA 
examination may be scheduled with regard to this issue and 
any relevant VA treatment records can be obtained.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain all treatment records relevant to the 
veteran's service-connected residuals of left 
wrist, distal radius fracture from the Columbia VA 
Medical Center, dated from October 1998 to the 
present.
    
2.	Request that the veteran identify any additional 
    sources of treatment relevant to his service-
connected 
    left wrist disability, VA or private, and that he 
authorize 
    release of such records to VA, if necessary. All 
identified 
    records should be obtained and all requests and 
responses 
    should be documented in the claims file. 

3.	Schedule the veteran for a VA examination to 
determine
the current nature and severity of his 
service-connected residuals of left 
wrist, distal radius fracture.  The 
claims file should be made available 
for review and the examiner's report 
should reflect that such review 
occurred.  All necessary tests and 
measurements should be performed and 
the results documented.  The examiner 
should specifically comment on the 
impact of pain, weakness, fatigability, 
and incoordination on the veteran's 
limitation of functioning, as well as 
the effect of the veteran's left wrist 
disability on his activities of 
employment and daily life. 
The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 
 
4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated, to include all evidence 
received since the May 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


